U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                             No. ACM S32410
                         ________________________

                            UNITED STATES
                                Appellee
                                     v.
                        Zachary C. GINES
          Airman First Class (E-3), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 23 March 2017
                         ________________________

Military Judge: Shelly W. Schools.
Approved sentence: Bad-conduct discharge, confinement for 4 months,
forfeiture of $1,0440.00 pay per month for 4 months, and reduction to
E-1. Sentence adjudged 15 April 2016 by SpCM convened at Goodfel-
low Air Force Base, Texas.
For Appellant: Lieutenant Colonel Anthony D. Ortiz, USAF.
For Appellee: Major J. Ronald Steelman III, USAF; Gerald R. Bruce,
Esquire.
Before MAYBERRY, SPERANZA, and JOHNSON, Appellate Military
Judges.
Judge SPERANZA delivered the opinion of the Court, in which Senior
Judge MAYBERRY and Judge JOHNSON joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
SPERANZA, Judge:
   A special court-martial composed of a military judge sitting alone found
Appellant guilty, consistent with his pleas pursuant to a pretrial agreement,
                   United States v. Gines, No. ACM S32410


of wrongful use and introduction of cocaine, both on divers occasions and in
violation of Article 112a, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 912a. The military judge sentenced Appellant to a bad-conduct discharge,
confinement for four months, forfeiture of $1,044.00 pay per month for four
months, and reduction to E-1. In accordance with the terms of the pretrial
agreement, the convening authority deferred Appellant’s reduction in grade
and forfeitures until action but approved the adjudged sentence.
   Now on appeal, Appellant maintains that he is entitled to “meaningful
sentence relief” pursuant to United States v. Tardif, 57 M.J. 219 (C.A.A.F.
2002). We disagree and affirm.

                               I. BACKGROUND
    While assigned to his first duty station at the Presidio of Monterey, Cali-
fornia, Appellant celebrated Columbus Day in Sacramento, California, by
buying and using cocaine with other Airmen. After the holiday weekend, Ap-
pellant brought the leftover cocaine onto the Presidio and used the drug in
the dorms with other Airmen.
   Appellant celebrated his next holiday, Thanksgiving, in similar fashion—
by buying and using cocaine with other Airmen. Appellant once again
brought the leftover cocaine onto the Presidio, where he continued to use it in
the dorms with other Airmen.

                    II. DISCUSSION—POST-TRIAL DELAY
    Appellant’s case was docketed with us 46 days after the convening author-
ity’s action. According to the Government, this specific delay was caused by
purported manning shortfalls, personnel leave, a holiday, and case manage-
ment deficiencies at the installation-level and convening authority legal offic-
es. Appellant seeks sentence relief due to the delay between the convening
authority’s action and our docketing of his case.
   Convicted servicemembers have a due process right to timely review and
appeal of courts-martial convictions. United States v. Moreno, 63 M.J. 129,
135 (C.A.A.F. 2006). Accordingly, we review de novo Appellant’s claim that he
has been denied his due process right to a speedy post-trial review and ap-
peal. Id.
    In Moreno, the Court of Appeals for the Armed Forces (CAAF) established
a presumption of unreasonable post-trial delay that requires a due process
review when the convening authority does not take action within 120 days of
trial, when a record of trial is not docketed with us within 30 days of the con-
vening authority’s action, and when we do not render a decision within 18
months of the case’s docketing. Id. at 142.

                                       2
                     United States v. Gines, No. ACM S32410


    If there is a Moreno-based presumption of unreasonable delay or an oth-
erwise facially-unreasonable delay, we examine the claim under the four fac-
tors set forth in Barker v. Wingo, 407 U.S. 514, 530 (1972): “(1) the length of
the delay; (2) the reasons for the delay; (3) the appellant’s assertion of the
right to timely review and appeal; and (4) prejudice.” Moreno, 63 M.J. at 135.
Moreno identified three types of prejudice arising from post-trial processing
delay: (1) oppressive incarceration; (2) anxiety and concern; and (3) impair-
ment of ability to present a defense at a rehearing. Id. at 138–39 (citations
omitted).
    We analyze each factor and make a determination as to whether that fac-
tor favors the Government or Appellant. Id. at 136. Then, we balance our
analysis of the factors to determine whether a due process violation occurred.
Id.; see also Barker, 407 U.S. at 533 (“[c]ourts must still engage in a difficult
and sensitive balancing process.”). “No single factor is required for finding a
due process violation and the absence of a given factor will not prevent such a
finding.” Moreno, 63 M.J. at 136. However, where an appellant has not shown
prejudice from the delay, there is no due process violation unless the delay is
so egregious as to “adversely affect the public’s perception of the fairness and
integrity of the military justice system.” United States v. Toohey, 63 M.J. 353,
362 (C.A.A.F. 2006).
    The period of 46 days between action and docketing in this case is pre-
sumptively unreasonable, exceeding the standard by 16 days, and triggers a
full due process review under Moreno. However, Appellant has not claimed
any legally cognizable prejudice from the delay, and we find none. Balancing
the remaining factors, even considering the inadequate reasons for the delay,
we do not find the delay so egregious that tolerating it would adversely affect
the public’s perception of the fairness and integrity of the military justice sys-
tem. See Toohey, 63 M.J. at 362. Therefore, we find no due process violation.
   Although we find no due process violation in Appellant’s case, we none-
theless consider whether Article 66(c), UCMJ, relief pursuant to Tardif is ap-
propriate. 57 M.J. at 224. In resolving Appellant’s request for Tardif relief,
we are guided by factors enumerated in United States v. Gay, 74 M.J. 736,
744 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016), with no
single factor being dispositive. * We are also mindful of the CAAF’s admoni-


* These factors include: (1) How long the delay exceeded the standards set forth in
Moreno; (2) What reasons, if any, the Government set forth for the delay, and wheth-
er there is any evidence of bad faith or gross indifference to the overall post-trial pro-
cessing of this case; (3) Keeping in mind that our goal under Tardif is not to analyze
for prejudice, whether there is nonetheless some evidence of harm (either to the ap-
(Footnote continues on next page)


                                            3
                     United States v. Gines, No. ACM S32410


tion that “delay in the administrative handling and forwarding of the record
of trial and related documents to an appellate court is the least defensible of
all [post-trial delays] and worthy of the least patience.” United States v. Dun-
bar, 31 M.J. 70, 73 (C.M.A. 1990) (internal hyphens omitted).
     We find the Government’s explanations for the 46-day delay between ac-
tion and docketing unpersuasive. However, after balancing the remaining
factors, we conclude no extraordinary exercise of our Article 66(c) authority is
warranted here. Considered as a whole, Appellant’s case has not been sub-
jected to excessive delay, and we discern no particular harm to Appellant.
The delay has not lessened the disciplinary effect of Appellant’s sentence. The
delay has not adversely affected our ability to review Appellant’s case or
grant him relief, if warranted. The circumstances of Appellant’s case do not
move us to reduce an otherwise appropriate sentence imposed by the military
judge and approved by the convening authority. See also United States v.
Ruiz, ACM 38752, 2016 CCA LEXIS 470 (A.F. Ct. Crim. App. 9 Aug. 2016)
(no relief for 57 days between action and docketing); United States v. Ste-
phens, ACM 38531, 2015 CCA LEXIS 146 (A.F. Ct. Crim. App. 16 Apr. 2015)
(no relief for 49 days between action and docketing); United States v. Spencer,
ACM S32198, 2015 CCA LEXIS 38 (A.F. Ct. Crim. App. 5 Feb. 2015) (no re-
lief for 46 days between action and docketing).

                                 III. CONCLUSION
   The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




pellant or institutionally) caused by the delay; (4) Whether the delay has lessened the
disciplinary effect of any particular aspect of the sentence, and is relief consistent
with the dual goals of justice and good order and discipline; (5) Whether there is any
evidence of institutional neglect concerning timely post-trial processing, either across
the service or at a particular installation; and (6) Given the passage of time, whether
this court can provide meaningful relief in this particular situation. United States v.
Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016).




                                           4
             United States v. Gines, No. ACM S32410


Accordingly, the findings and sentence are AFFIRMED.


            FOR THE COURT



            KURT J. BRUBAKER
            Clerk of the Court




                               5